Citation Nr: 9915338	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  91-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an increased disability rating for low 
back syndrome, with disc bulging at L4-L5, currently rated as 
40 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for chondromalacia of the left knee.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
September 1975.

The appeals on the issues listed above arise from rating 
decisions of the Cleveland, Ohio, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The Board 
of Veterans' Appeals (Board) remanded the case to the RO in 
October 1991, in April 1993, and in April 1994, for further 
development of evidence and for actions necessary to provide 
due process.  In May 1997, the veteran wrote that he was 
withdrawing his appeals on previously filed claims for 
service connection for pseudofolliculitis, and for service 
connection for chronic headaches.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a nexus between a current right knee disability and any 
disease or injury during service.

2.  The veteran has not submitted competent medical evidence 
of a nexus between a current right knee disability and 
service-connected low back disability or left knee 
disability.

3.  The veteran has not submitted competent medical evidence 
of a current left ear hearing loss.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for a low back disability.

5.  The veteran's low back syndrome, with L4-L5 disc bulging, 
is currently manifested by chronic dull low back pain with 
flare-ups of more severe pain, moderate limitation of motion, 
pain on motion, and diminished endurance, without muscle 
spasms or unrelieved severe symptoms.

6.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for chondromalacia of the left knee.

7.  The veteran's left knee currently has crepitus, painful 
motion, limitation to 110 degrees of flexion, and evidence of 
meniscal injury.

8.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a total 
rating for compensation purposes based on individual 
unemployability.

9.  Service connection is presently in effect for low back 
syndrome, with disc bulging at L4-L5, currently rated as 40 
percent disabling; and for chondromalacia of the left knee, 
currently rated as 0 percent disabling.  The combined 
evaluation is 40 percent.

10.  The veteran has reported that he attended school through 
ninth grade, and later obtained a general equivalency 
diploma.  He has reported occupational experience as a meat 
cutter, heavy equipment operator, and cable television 
installer.  He has indicated that he last worked full time in 
1981.

11.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing some form of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for a disability rating in excess of 40 
percent for low back syndrome, with disc bulging at L4-L5, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).

4.  The criteria for a compensable disability rating for 
chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5258, 5260 (1998).

5.  The veteran is not unemployable by reason of his service-
connected disabilities of low back syndrome, with disc 
bulging at L4-L5, and chondromalacia of the left knee.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Knee Disability

The veteran contends that disability in his right knee 
developed as a result of heavy physical activity during 
service, and due to the effects of his service-connected back 
and left knee disabilities.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

In this case, there is medical evidence of a current right 
knee disability.  VA and private medical records dated from 
1984 forward reflect the veteran's reports of pain in both 
the left and right knees.  From the mid-1980s forward, 
physicians noted a genu valgus, or knock kneed, condition in 
both of the veteran's knees.  In 1988, a private physician 
found a torn medial meniscus in the veteran's right knee, and 
the veteran underwent a total medial meniscectomy with 
arthrotomy.  On VA medical examination in April 1998, x-rays 
showed mild osteoarthritis in both the left and right knees.

The veteran has provided lay evidence that his right knee was 
injured during service.  He has reported that he did very 
heavy physical training and work during service, and that he 
began to experience swelling in his knees.  He noted that on 
one occasion his right knee crashed against a hard mountain 
surface while he was rappelling.  He indicated that he 
reported pain in his right knee while he was in service, but 
that most treatment in the field was through a corpsman, and 
records might not have been maintained.  The veteran's 
service medical records do not mention any complaints or 
problems involving the veteran's right knee.  Service 
outpatient treatment records from July and August 1975 note 
pain in the veteran's left knee, and show a diagnosis of left 
knee chondromalacia.

The Board finds that there is no evidence that meets the 
Court's third requirement under Caluza for a well grounded 
claim for service connection.  There is no medical evidence 
of a nexus between any right knee injury during service and 
right knee disorders found after service.  Medical records 
did not mention any complaints regarding the veteran's right 
knee until several years after his service.  No medical 
professional has expressed the opinion that post-service 
meniscus tearing or arthritis is related to events during the 
veteran's service.  Nor is there any medical finding or 
opinion that supports the veteran's claim that his right knee 
disability is secondary to his service-connected back and 
left knee disabilities.  Those physicians who have discussed 
the etiology of the veteran's right knee disorder have 
concluded that it was not connected to events during service 
or to service-connected back and left knee disorders.  On VA 
examination in April 1998, the examining physician stated the 
opinion that chondromalacia and pain in the veteran's right 
knee were due primarily to the veteran's weight and the 
valgus deformity of the knee.  In October 1998, a VA 
physician who examined the veteran provided the following 
opinion:


Please note that historically 
osteoarthritis would not have been 
surprising to have occurred at the site 
of the medial meniscectomy, but since 
osteoarthritis involves both knees and 
all compartments of both knees, and is 
essentially equivalent bilaterally, it is 
in this examiner's opinion, within a 
reasonable degree of medical probability, 
more likely than not, that it is related 
to his weight and an ongoing aging 
degenerative process and not in any way 
related to his service connected low back 
and left knee conditions.

In the absence of medical evidence of a nexus between the 
veteran's right knee disorder and events in service or 
service-connected disorders, the claim for service connection 
does not meet the requirements for a well grounded claim.  
Therefore, the claim is denied.

Service Connection for Left Ear Hearing Loss

The veteran is seeking service connection for hearing loss in 
his left ear.  He contends that his service medical records 
show that he incurred a hearing loss in his left ear during 
service.  Service connection for hearing loss is regulated at 
38 C.F.R. § 3.385, which provides that:


	(CONTINUED ON NEXT PAGE)

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1998).

In Hensley v. Brown, 5 Vet.App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet.App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet.App. at 160.

The veteran's service medical records indicated that on 
audiological testing in September 1971, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
25
10
5
5
10

Outpatient treatment records reflect that the veteran was 
seen in September and October 1973 for reported hearing loss 
in his left ear.  The veteran reported that he had used a 
cotton swab in remove cerumen from his left ear, and that 
afterwards he could not hear well in the left ear.  The 
examiner noted impacted cerumen in the left ear.  The 
treatment notes indicated that an audiogram showed broad 
spectrum hearing loss in the left ear, at high and low 
frequencies.  The treatment notes did not list the auditory 
thresholds shown in the testing.  Treatment to disimpact the 
cerumen was recommended.  In an October 1973 ENT 
consultation, the examiner reported that the left and right 
tympanic membranes were clear, without perforation, and that 
the veteran's hearing was normal.

On audiological evaluation in January 1974, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
20
0
0
0
0

On audiological evaluation in April 1974, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
15
15
15

After service, VA examination reports indicated that the 
veteran had no hearing loss.  On audiological evaluation in 
February 1992, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
10
5
5
10
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

In the available results of audiometric testing during and 
after the veteran's service, none of the auditory thresholds 
were 26 decibels or greater in any of the relevant 
frequencies, and the only recorded speech recognition scores 
were greater than 94 percent.  Therefore, the veteran has not 
previously had and does not currently have impaired hearing 
as defined by 38 C.F.R. § 3.385.  In the absence of a current 
hearing loss disability, his claim for service connection of 
left ear hearing loss is not a well grounded claim.  See 
Caluza, supra, at 506; see also Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Therefore, that claim is denied.

Increased Rating for Low Back Syndrome

The veteran's service-connected low back disability, which 
the RO describes as low back syndrome, with disc bulging at 
L4-L5, is currently rated as 40 percent disabling.  He is 
seeking a higher disability rating.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (1998).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (1998).

The veteran essentially contends that his low back disability 
has worsened over time.  A claim for an increased rating for 
a disability is generally well grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
As the veteran claims that his low back disability has 
worsened, the Board finds that his claim for an increased 
rating is a well grounded claim.  In addition, the Board is 
satisfied that all facts relevant to that claim have been 
properly developed, so that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The veteran has reported that he injured his back during 
service when he fell off of a Quonset hut.  He has also 
reported that he developed low back pain during service after 
doing work that required heavy lifting.  The veteran's 
service medical records showed treatment for low back pain.  
Treatment records reflected that the veteran reported a 
previous fall, but there are no records of treatment at the 
time of the fall.  The veteran has reported that he has 
continued to have low back pain since service.  A number of 
VA medical records dated between 1979 and 1998 reflect 
outpatient treatment, with medication, for the veteran's low 
back pain.

On VA examination in December 1977, the veteran reported 
episodic low back pain, particularly after lifting or 
carrying heavy objects.  The examining physician noted no 
tenderness, muscle spasm, or limitation of motion in the 
lumbosacral spine.  The examiner's assessment was recurrent 
low back strain residuals of old injury.  In December 1979, 
the veteran reported intermittent low back pain radiating 
into the left leg.  He reported that the pain increased with 
walking or prolonged sitting or standing.

In 1984, the veteran was supplied with a TENS unit to help 
treat low back pain.  In a 1984 report for Social Security, 
the veteran indicated that he could not do any heavy lifting 
or prolonged standing because of his back strain.  In May 
1987, lumbosacral spine x-rays were normal, showing 
satisfactory alignment and preserved disc spaces.

An MRI of the veteran's lumbar spine taken in February 1988 
revealed disc bulging at L4-L5.  On VA examination in April 
1988, the veteran used a cane, reporting that he used it for 
both his back and knees.  The examining physician noted 
chronic lumbosacral strain with possible superimposed 
arthritis.  In a July 1989 report completed for Social 
Security purposes, a private physician who had treated the 
veteran indicated that the veteran had low back pain, with 
flexion of the lumbosacral spine limited to 35 degrees.  
Lumbosacral spine x-rays taken in August 1989 and January 
1990 showed no abnormalities.

On VA examination in January 1990, the veteran was noted to 
use a cane, reportedly to help with his balance.  The 
examining physician noted local tenderness in the low back, 
without muscle spasm.  The range of motion of the low back 
was to 45 degrees of flexion, 35 degrees of extension, 30 
degrees of lateral flexion to each side, and 35 degrees of 
rotation to each side.

On VA examination in January 1992, the examiner diagnosed low 
back pain with radiculopathy on the left, probably due to 
herniation of the L5-S1 disc with nerve root compression.  On 
VA examination in June 1995, the veteran reported that he had 
back pain almost every day.  The examining physician observed 
that the veteran had a normal gait, but carried a cane with 
him.  The examiner's assessment was chronic lumbosacral 
strain and low back pain syndrome.

Lumbar spine x-rays taken in March 1997 and September 1997 
were normal, with no evidence of degenerative disc disease.  
On VA examination in September 1997, the veteran reported 
dull pain in his low back, with sharp pain when aggravated by 
stair climbing or prolonged sitting or standing.  He reported 
daily flare-ups of pain, and inability to perform daily 
activities due to pain.  The examining physician noted a limp 
favoring the left lower extremity.  The examiner noted 
tenderness at L4 and L5 midline, but no tenderness over the 
paraspinal muscles.  The lumbosacral spine had increased pain 
with motion.  The range of motion, with increased pain, was 
to 40 degrees of flexion, 15 degrees of extension, 35 degrees 
of lateral flexion to each side, and 20 degrees of rotation 
to each side.  Neurologically, there was decreased plantar 
response bilaterally, and no ankle jerk could be appreciated 
bilaterally.  The examiner's impression was lumbosacral 
strain, with decreased strength, decreased deep tendon 
reflexes in the left lower extremity, decreased range of 
motion, and L5-S1 radiculopathy.

On VA examination in April 1998, the veteran reported that 
his low back pain was constant, and that the pain increased 
with sitting, bending, lifting, or carrying.  He described 
his pain as chronic and progressive, with some waxing and 
waning and some flare-ups.  The examining physician noted 
tenderness at the right lumbosacral junction and right 
sacroiliac joint, and mild lumbar guarding.  No lumbar spasms 
were noted.  The examiner noted objective evidence of painful 
motion with flexion and extension of the lumbar spine.  The 
ranges of motion of the lumbar spine were to 50 degrees of 
flexion, 20 degrees of extension, 30 degrees of lateral 
flexion to each side, and 30 degrees of rotation to each 
side.  Straight leg raising was negative to 90 degrees 
bilaterally in a seated position, and positive for increased 
back pain at 60 degrees in a supine position.

On VA examination in June 1998, the veteran reported low back 
pain with radiation into a lower extremity.  He indicated 
that low back pain limited his endurance for walking.  He 
reported that he had stiffness after sitting.  He reported 
that he used a TENS unit to help with the most severe pain.  
The examining physician reported that sensation and reflexes 
in the lower extremities were intact.  Electromyography (EMG) 
studies suggested mild right lumbar radiculopathy, most 
likely at L5, but possibly at L4.

Under the rating schedule, limitation of motion of the lumbar 
spine is rated at 10 percent if slight, 20 percent if 
moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  The RO has currently rated the 
veteran's low back disability under Diagnostic Code 5293, for 
intervertebral disc syndrome.  The RO previously evaluated 
the disability under Diagnostic Code 5295, for lumbosacral 
strain.  The rating schedule provides the following criteria 
under those Diagnostic Codes:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  ....................... 60 
percent

Severe; recurring attacks, with 
intermittent relief  
  ................................................... 40 percent

Moderate; recurring attacks  
....................... 20 percent

Mild  
.........................................
.................. 10 percent

Postoperative, cured  
.................................... 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
.......... 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ...................................................... 20 
percent

With characteristic pain on motion  
............ 10 percent

With slight subjective symptoms only  
......... 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

The evidence regarding the veteran's low back disability 
indicates that the recent manifestations are chronic low back 
pain, with flare-ups of more severe pain.  There is pain with 
motion of the lumbosacral spine, with moderate limitation of 
motion.  The back pain becomes worse with extended periods in 
some positions or activities.  Physicians have not noted 
muscle spasms.  Findings have been mixed with regard to 
neurological manifestations; for example, ankle jerk reflexes 
were noted to be absent on examination in 1997, but present 
in a 1998 examination.  

The Court has emphasized that the rating schedule requires 
that factors such as functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, must be considered in evaluating 
musculoskeletal disabilities.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In this case, pain on motion and diminished 
endurance are factors in the functional loss caused by the 
veteran's low back disorder.  Taking into account all of the 
manifestations of the veteran's low back disorder, the Board 
finds that his current disability picture is most consistent 
with a 40 percent rating under Diagnostic Code 5293.  The 
evidence does not indicate that his symptoms are sufficiently 
persistent and severe to warrant a 60 percent rating under 
Diagnostic Code 5293.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in minds, 
the Board finds that the manifestations of the veteran's low 
back disability are appropriately addressed by a 40 percent 
rating under the rating schedule, and that there is no basis 
to initiate consideration of an extraschedular rating for the 
veteran's low back disability.  As the preponderance of the 
evidence is against a rating greater than 40 percent for the 
low back disability, the claim for an increased rating is 
denied.

Increased Rating for Chondromalacia of the Left Knee

The veteran is seeking an increased disability rating for 
service-connected disability of the left knee.  In a January 
1976 rating decision, the RO established service connection 
for chondromalacia of the veteran's left knee.  Subsequently, 
in a June 1986 rating decision, the RO found that arthritis 
in the veteran's left knee was not service-connected.  In a 
June 1989 decision, the Board denied service connection for 
arthritis in the left knee.  The Board notes, then, that 
chondromalacia in the veteran's left knee is service-
connected, while arthritis in the left knee is not service-
connected.  Therefore, the Board will address the current 
appeal for an increased rating by considering whether an 
increased rating is warranted based on the manifestations of 
chondromalacia only, without consideration of any impairment 
due to arthritis in the left knee.

The veteran essentially claims that disability in his left 
knee due to chondromalacia has worsened.  Therefore, the 
Board finds that his claim for an increased rating is a well 
grounded claim.  See Proscelle, supra, at 631-32.  In 
addition, the Board is satisfied that all facts relevant to 
that claim have been properly developed, so that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

In the veteran's service medical records, a three inch scar 
on the veteran's left knee was noted in the report of an 
April 1974 examination.  In July and August 1975, the veteran 
had outpatient treatment for pain in his left knee, which was 
diagnosed as chondromalacia.

On VA medical examination in December 1975, the veteran 
reported that he had an injury to his left knee during 
service.  He reported that he continued to have pain in his 
left knee with heavy lifting.  He indicated that his left 
knee popped when he walked, and that the knee gave way, but 
did not cause him to fall.  He reported that the left knee 
became painful with stair climbing or jumping.  The examining 
physician observed that the veteran walked without a limp.  
There was a seven centimeter oblique scar on the anterior 
aspect of the left knee.  On examination, there was no 
swelling, tenderness, or lost motion.  The knee was stable.  
Left knee x-rays revealed no abnormality.  The examiner's 
impression was residuals of old laceration and injury to the 
left knee.

In a June 1982 statement, the veteran reported that his left 
knee pain was becoming more severe, and, combined with 
worsening low back pain, was causing him to miss time from 
work.  In March 1985, the veteran requested an increased 
rating for his left knee disability.  He wrote that the knee 
condition was painful, and had been found to be arthritis.

VA outpatient treatment records dated from 1984 to 1987 
reflect the veteran's reports of pain in both his left and 
right knees.  The treatment notes indicated that the veteran 
received medication to treat pain in his back and knees.  In 
November 1984, a physician who examined the veteran noted 
crepitus in both of the veteran's knees, but no swelling or 
erythema.  The knees had full range of motion, with increased 
pain with bending.  There was no sign of joint instability.  
The examiner's impression was arthritis of the knees.  In 
March 1986, the veteran reported that his knees had bothered 
him since about 1973 or 1974.  An examining physician noted 
genu valgus bilaterally, and crepitus with active extension.

On VA examination in September 1987, the veteran reported 
bilateral knee pain.  He reported that he had sustained a 
back injury in service in 1973, and that pain in his knees 
had begun within a year after the back injury.  On 
examination, the knees were stable with no swelling.  There 
was tenderness to the sides of each patella.  Each knee had a 
range of motion of 0 to 120 degrees.  The examiner's 
assessment was bilateral knee pain.

In a January 1988 hearing at the RO, the veteran reported 
that when he got out of service he had pain in his back, 
knees, and ankles.  He reported that he was currently under 
treatment for his back, both knees, and both ankles.  He 
reported that he had pain, swelling and instability in both 
knees.  He indicated that he used a cane because of pain in 
his back and knees.

On VA examination in April 1988, the examining physician 
noted valgus deformity in both knees.  The range of motion of 
each knee was 0 to 120 degrees.  The examiner attributed some 
of the loss of motion to the amount of fatty tissue present.  
The examiner's assessment was valgus deformity of the knees, 
with possible arthritic changes.  Private treatment records 
indicated that the veteran underwent surgery on his right 
knee in August 1988.

On VA examination in January 1990, the examiner found that 
the veteran had chondromalacia of both the left and right 
knees, and synovitis of the left knee.  The examiner stated 
that limitation of flexion to 120 degrees in each knee was at 
least in part due to subcutaneous fatty tissue.  In an April 
1990 hearing at the RO, the veteran reported that he had 
experienced pain in both his left knee and his right knee 
during service.  He reported that since service he had 
received treatment for problems with both knees, and had 
undergone surgery on his right knee.

On VA examination in January 1992, the examiner noted that 
the veteran had notable knock knees, and was unable to bring 
his feet closer together than one foot apart.  The veteran 
was able to walk and to stand on either foot.  In a June 1995 
VA medical examination, the veteran reported ongoing daily 
pain in both knees.  The examiner noted chondromalacia in 
both knees.

In a May 1997 hearing at the RO, the veteran reported that he 
did very heavy physical training and work during service.  He 
reported that he developed swelling in his knees during 
service.  He reported that he sought treatment, and that he 
was told that he had torn ligaments and calcium deposits 
under the kneecap.  He reported that he continued to have 
problems with his knees after service.

On VA examination in September 1997, the veteran reported 
increased popping of his left knee.  He reported dull pain in 
the left knee when the knee was at rest, and sharp pain 
during flare-ups.  He reported that his limp worsened with 
flare-ups.  He indicated that he was limited in weightbearing 
and stair climbing because of the pain, and that he had 
swelling in the left knee with those activities.  The 
examining physician observed that the veteran had a limp 
favoring the left lower extremity.  There was no evidence of 
swelling, effusion, or tenderness of the left knee on 
inspection.  The range of motion of the left knee was to 110 
degrees of flexion and 0 degrees of extension.  There was no 
evidence of instability of the ligaments of the knee.  There 
was crepitus on motion of the knee.  A McMurray test was 
positive for evidence of meniscal injury.  The examiner's 
impression was degenerative arthritis of the left knee, with 
decreased range of motion, and functional loss secondary to 
pain.  The examiner added that there was evidence of meniscal 
disease.  The examiner stated that there was mild to moderate 
dysfunction associated with flare-ups, apparently without an 
effect on overall mobility.

On VA examination in April 1998, the veteran reported pain, 
locking, and giving way in both knees since service.  The 
examiner noted a range of motion of 0 to 110 degrees in each 
knee, and a 5 degree valgus deformity in each knee.  The 
examiner reported that flexion of the knees was inhibited by 
the veteran's obesity.  The examiner noted a scar on the left 
knee from an old laceration repair.  The scar was well healed 
and non-tender.  The knees had subpatellar crepitus 
bilaterally, and pain with flexion and extension bilaterally.  
X-rays revealed mild osteoarthritis of both knees.  The 
examining physician stated the opinion that the veteran's 
left knee disability, combined with his low back disability, 
produced mild limitations in his ability to climb stairs, 
squat, or walk on uneven surfaces.  On VA medical examination 
in October 1998, the examining physician noted left knee 
arthritis and a laceration scar on the left knee.

Medical records indicate that the veteran's left knee 
currently has crepitus, limitation of motion, and pain on 
motion.  There is also evidence on examination of injury of 
the meniscus of the left knee.  While the veteran has 
reported some giving way of the left knee, no evidence of 
instability has been found on medical examinations.  In 1998, 
the left knee was limited to 110 degrees of flexion.  Under 
the rating schedule, limitation of flexion of the knee is not 
compensable unless flexion is limited to 45 degrees or less.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  The 
medical evidence does not show that injury of the meniscus in 
the left knee is manifested by frequent episodes of locking, 
pain, and effusion into the joint, as would warrant a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1998).  As the meniscus has not been removed, a rating 
under Diagnostic Code 5259 is not applicable.

In keeping with the Court's direction in DeLuca, supra, the 
pain on motion of the veteran's left knee is a factor to be 
considered in evaluating disability of his knee.  An 
examining physician has indicated that pain in the left knee 
contributes to mild limitation of the veteran's ability to 
climb stairs, squat, or walk on uneven surfaces.  The amount 
of functional loss caused by pain on motion in the veteran's 
left knee is not so great as to warrant an increase to a 
compensable rating for his left knee disability.  The Board 
finds that the symptoms and functional loss related to the 
veteran's left knee disability do not warrant a compensable 
rating under the rating schedule.  The Board also concludes 
that the veteran's left knee disability does not present 
exceptional or unusual circumstances, and that there is no 
basis to initiate consideration of an extraschedular rating.

In the medical records that address the veteran's left knee, 
the reporting physicians generally have not distinguished 
between disability of the left knee that is due to the 
veteran's service-connected chondromalacia, and disability 
attributable to non-service-connected arthritis.  The Board 
has found, however, that the combined symptoms of the 
veteran's left knee disorders do not warrant an increase to a 
compensable disability rating.  Therefore, it is not 
necessary to determine which aspects of current left knee 
disability are related to a service-connected condition.  The 
Board concludes that the preponderance of the evidence is 
against an increased disability rating for chondromalacia in 
the veteran's left knee.


Total Rating Based on Individual Unemployability

The veteran is seeking a total disability rating based on 
individual unemployability.  He contends that he is unable to 
hold regular employment as a result of his service-connected 
disabilities.  The Board finds that the claim for a total 
rating is plausible and capable of substantiation, and thus 
is a well grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In addition, the Board finds that the 
facts relevant to the veteran's claim have been properly 
developed, so that VA has satisfied its statutory obligation 
to assist the veteran in the development of his claim.

VA regulations allow for the assignment of a total disability 
rating when a veteran has service-connected disabilities with 
certain combinations of ratings, and that veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (1998).  If there is only one service-connected 
disability, the total rating may be considered if that 
disability is ratable at 60 percent or more.  If there are 
two or more service-connected disabilities, the total rating 
may be considered if at least one disability is ratable at 40 
percent or more, and the combined rating is 70 percent or 
more.  38 C.F.R. § 4.16(a).  Even when the ratings of the 
veteran's service-connected disabilities do not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), a 
total rating may nonetheless be assigned under certain 
conditions, on an extraschedular basis, if the veteran is 
unable to secure and follow a substantially gainful 
occupation because of service-connected disabilities.  
38 C.F.R. § 4.16(b) (1998).

The veteran has two service-connected disabilities.  His 
service-connected low back disability is rated at 40 percent, 
and his service-connected left knee disability is rated at 0 
percent.  The combined rating is 40 percent.  With two 
disabilities with a combined rating of 40 percent, the 
veteran does not meet the requirements under 38 C.F.R. 
§ 4.16(a) for a total rating.  Nonetheless, a total rating 
may be assigned if his service-connected low back and left 
knee disabilities make him unable to secure or follow a 
substantially gainful occupation.

The veteran has reported that he attended school through 
ninth grade, and that he later obtained a GED.  He has 
reported that after service he worked as a meat cutter, a 
heavy equipment operator, and a cable television installer.  
He reported that he has not worked since approximately 1981.

The veteran has indicated that he receives Social Security 
disability benefits.  In addition to his service-connected 
low back disability and left knee chondromalacia, the veteran 
has other disabilities which have not been found to be 
service-connected.  Records in the claims file indicate that 
he has arthritis in his left and right knees, sleep apnea, 
and a mental disorder that has been described under various 
diagnoses, including personality disorder and schizophrenia.

A number of sources address the impact of the veteran's 
service-connected disabilities on his ability to work.  The 
claims file contains records from the United States Social 
Security Administration (SSA) regarding the veteran's Social 
Security disability eligibility.  An SSA disability 
determination document, dated in January 1985, notes that the 
veteran had reported that he was unable to work because of 
problems with his low back, knees, and vision, and because of 
nervousness.  The document indicates that SSA officials 
reviewed evidence including VA medical records.  The 
reviewing officials concluded, "The medical evidence shows 
your back, knees and vision does not disable you but your 
nervousness prevents you from working."  SSA found that the 
veteran was disabled, with an effective date in February 
1984, the date of the first documentation of treatment of the 
veteran for mental illness.  In September 1989, SSA continued 
the finding of disability, with a primary diagnosis of 
schizotypal personality disorder.

In the report of a September 1997 VA examination of the 
veteran's joints, the examining physician indicated that the 
veteran's claims file and medical records were not available 
for her review.  At that time, the veteran reported that he 
had worked as a heavy equipment operator, with no work since 
1981.  The examiner found that the veteran had lumbosacral 
strain with decreased strength and decreased deep tendon 
reflexes in the left lower extremity, associated with 
decreased range of motion and L5-S1 radiculopathy.  The 
examiner also found that the veteran had degenerative 
arthritis of the left knee with decreased range of motion and 
functional loss secondary to pain, as well as evidence of 
meniscal disease.  The examiner indicated that the left knee 
had mild to moderate dysfunction associated with flare-ups, 
but did not appear to affect overall mobility.  The examiner 
did not indicate whether any of the disability in the 
veteran's left knee could be attributed to his service-
connected chondromalacia, as distinguished from his non-
service-connected arthritis.  The examiner provided the 
opinion that, in light of the veteran's inability to tolerate 
prolonged sitting and extended weightbearing, the veteran 
would not be able to perform his duties in his previous 
occupation, and would have difficulty with his current level 
of function in performing any labor related occupations.

The veteran also underwent a VA neurological examination in 
September 1997.  The examining neurologist reported that she 
extensively reviewed the veteran's claims file as part of the 
examination process.  The neurologist noted that lumbar spine 
x-rays taken over several years were normal.  The neurologist 
noted that the veteran had full motor strength and an 
unremarkable gait.  The neurologist reported the impression 
that the veteran had lumbosacral strain, with no neurological 
deficits.  The neurologist indicated that she did not examine 
the veteran's left knee.  The neurologist wrote, "I see no 
reason why [the veteran] cannot work, given his current low 
back condition."  Taking into consideration any additional 
loss of motion and any flare-ups, the neurologist opined, "I 
still do not think this impacts negatively on his ability to 
work.  I see no neurological reason why [the veteran] can not 
maintain full employment."

In an April 1998 VA examination of the veteran's joints, the 
examining physician noted that he had reviewed the veteran's 
claims file.  The examiner provided the opinion that the 
veteran's low back and left knee disorders would cause only 
mild limitations in employment, limiting such activities as 
climbing, squatting, and walking on uneven surfaces.  The 
examiner opined that any lifting should be limited to fifty 
pounds, due to the low back disorder.

In a VA field examination performed in May 1998, the veteran 
described his history of employment between service and 1981.  
He reported that his low back problems had contributed to the 
loss of jobs as a heavy equipment operator and cable 
television installer.  He reported that he currently spent 
his days with his wife and with friends.  He indicated that 
he was able to go out of the house, but that he did not do 
physical work or activities such as hunting and fishing, 
because of his back pain.  The VA field examiner spoke with 
one of the veteran's neighbors, who indicated that he had not 
known the veteran to have a job in the time that he had known 
him, since 1987.

The SSA findings and the majority of the opinions from VA 
physicians indicate that the veteran's service-connected 
disabilities do not make him unable to secure or follow a 
substantially gainful occupation.  While one VA physician 
indicated that back and left knee disorders would make any 
labor related occupation difficult, that opinion was based on 
disabilities including left knee arthritis, which is not 
service connected.  In addition, the reports and opinions 
from examiners who reviewed the veteran's claims file have a 
greater evidentiary basis than opinions formed without a 
review of the records.  Overall, the Board finds that the 
preponderance of the evidence is against a finding that 
chondromalacia of the left knee and low back syndrome make 
the veteran unable to secure or follow a substantially 
gainful occupation consistent with his education and 
experience.  Therefore, the claim for a total rating based on 
individual unemployability is denied.


ORDER

A well grounded claim for service connection for a right knee 
disability not having been submitted, the claim is denied.

A well grounded claim for left ear hearing loss not having 
been submitted, the claim is denied.

Entitlement to a disability rating in excess of 40 percent 
for low back syndrome, with disc bulging at L4-L5, is denied.

Entitlement to a compensable disability rating for 
chondromalacia in the veteran's left knee is denied.

Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability, is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

